Case 5:21-cv-02139-SVK Document 1-11 Filed 03/26/21 Page 1 of 19




EXHIBIT K
                    Case 5:21-cv-02139-SVK Document 1-11 Filed 03/26/21 Page 2 of 19




Home      How To


How to Get Chegg Answers for FREE
February 7, 2021




       Do you have hard assignments or homework that you need to nish, but don’t
       have a Chegg subscription? Are you looking for ways to get Chegg answers
    for free? We’ve made this articleDocument
              Case 5:21-cv-02139-SVK  just for1-11
                                               you –  we03/26/21
                                                   Filed have several
                                                                 Page 3 working
                                                                        of 19
    methods on hand to get Chegg answers for free without having the Chegg
    account.



          eing a student in college is not an easy thing, regardless of what

  B       you’re studying. You are required to study a lot just to face exams,
          do the activities, assignments, and recurring homework. It’s normal
to feel this kind of things give you a headache and consume your precious
time, among other things. However, technology can make our lives easier in
whatever we are doing, and college is not the exception to this. On the
internet, certain websites can save a student’s life by helping them in studies.
And a few websites go one step forward and also do your homework for you,
either partially or completely.


Today we are going to talk about the giant of online education help sites –
Chegg. Using Chegg, you can get your homework done in minutes with the
help of an expert. It doesn’t matter what do you study or what do you need,
you just ask your question on the website, get the answers online from
Chegg’s remote tutors and copy them on your notebook. Isn’t it cool?
              Case 5:21-cv-02139-SVK Document 1-11 Filed 03/26/21 Page 4 of 19




Chegg is a dedicated platform for online education, but it works like a
freelancing website too. There are thousands of online tutors who work
remotely for Chegg and get paid for answering your questions. With Chegg,
you can even get textbooks for rental, and buy used books for a low price.


The only downside of Chegg is that its services are not free – all of them
include a fee, which is used to pay its workers. Chegg has different
subscription plan tiers, ranging from $6 to $50, depending on your needs and
the kind of service you’re looking for.


This is what makes its users look for ways to access Chegg for free. Actually
it is possible to see Chegg answers for free! All you need to do is to read
the methods we have shown here and try them yourself. I would highly
recommend that you should try our free chegg answer unlock service
exclusively available to all TechLaCarte readers & unblur chegg answers
within minutes!
            Case 5:21-cv-02139-SVK Document 1-11 Filed 03/26/21 Page 5 of 19




                          Page Contents [hide
                                         hide]


  How to Get Chegg Answers for Free 2020
     Free CHEGG ANSWERS on TechLaCarte [Recommended]
     Fast Answers!
     Make Use of Chegg Free Trial
     Searching Your Question Across The Web
     Get Chegg Answers for Free Using Similar Sites
     Get Chegg Answers For A Cheaper Price




    How to Get Chegg Answers for Free 2020

Method #1


 ✯ Free CHEGG ANSWERS on TechLaCarte [Recommended]
We are always open
            Case      to help the world
                 5:21-cv-02139-SVK       with
                                   Document 1-11what
                                                 Filed we  can Page
                                                       03/26/21 afford.  We love our
                                                                    6 of 19

blog readers – if you are new here, you should browse through our
homepage. You will ﬁnd many interesting freebies there, such gift cards, free
account giveaways and especially to save students life we exclusively offer
free course hero unlocks and free Chegg solutions. Consider them a gift for
those who read us!


We have an active Chegg subscription, so guys, if you have any questions in
your subject, just ask it directly by ﬁlling the handy form found below or in the
comments section or reach us through of facebook page. In Techlacarte we
are happy to help you with your tough assignments. You will receive complete
solutions to your question within a few minutes after the submission. In case
of urgency with the answer don’t hesitate to leave us a message on our
facebook page, because it can help you get your answers real fast, especially
if we are away. Make sure to add correct email address in the submission
form, since we will be sending your answers to the email address you
provided in the form entry.




                                 Fast Answers!
        Case 5:21-cv-02139-SVK Document 1-11 Filed 03/26/21 Page 7 of 19




 For a rapid response, submit the CHEGG Question link instead of
typing whole question. We’ll answer you within 15 minutes to 5 hours.


      You’ll get faster answers if you ask questions individually.
              Case 5:21-cv-02139-SVK Document 1-11 Filed 03/26/21 Page 8 of 19




If you found difﬁculties using our service, make sure you watch the video
tutorial to know how to use it!




                               Ask your Chegg Questions Now!



                                  Important update!
We are coming
          Case back   shortly, The
               5:21-cv-02139-SVK    form 1-11
                                 Document will be  available
                                               Filed           after
                                                     03/26/21 Page    processing
                                                                   9 of 19       the
     current waiting questions in queue. Estimated time is 30 minutes.


               Service Status              Ofﬂine! (2905 Questions in the Queue)



                                              Refresh


 Please refresh the page to check the current Service Status & number of questions on the queue
                                           right now.
           Case 5:21-cv-02139-SVK Document 1-11 Filed 03/26/21 Page 10 of 19
        11300 Questions Answered today! More than 1215749
   Homeworks, Assignments done by TechLaCarte as of 05 October
                            2020..


Chegg Subscription Screenshot for your convenience
            Case 5:21-cv-02139-SVK Document 1-11 Filed 03/26/21 Page 11 of 19




Method #2
  ✯ Make Use of Chegg Free Trial
             Case 5:21-cv-02139-SVK Document 1-11 Filed 03/26/21 Page 12 of 19




Did you know there is a free trial for Chegg that you can use to see
Chegg answers for free? If you are new to the site, and you have never
subscribed to their services before, you are eligible to get a 4-week free trial
on the Chegg study section.




Within 28 days (4 weeks) you can explore the step-by-step solutions for your
questions from its extensive library of textbooks that are either online or
available for rental. You can choose to buy the book, too, if you want to get
solutions to your toughest assignments at any time. Keep in mind you will
always need to pay if you want to rent or buy a book. On the other hand,
viewing books online, searching answers from its huge Q/A database, asking
for help from the online tutors, and getting answers from the subject experts if
you can’t ﬁnd the answer in the Q&A database are things that you will get if
you try Chegg for free using the trial.

                            Activate Your Free Trial Now!
Method #3Case 5:21-cv-02139-SVK   Document 1-11 Filed 03/26/21 Page 13 of 19




  ✯ Searching Your Question Across The Web

Have you ever tried using a web browser to answer your questions? Google
has countless amounts of information – it can help you get solutions to your
homework if you use it correctly.




This method is very simple. Just search your question on sites like Google or
Bing – if your question is familiar and has already been answered, there’s a
high chance the answer will appear among the ﬁrst results. You will easily get
the answer by using Google search correctly, or by checking out the search
results and make your answer from them.

Method #4
  ✯ Get Chegg Answers for Free Using Similar Sites
             Case 5:21-cv-02139-SVK Document 1-11 Filed 03/26/21 Page 14 of 19




Certain websites on the web give textbook solutions, like Chegg, but free of
charge. We have handpicked the best sites that can help you get answers for
your questions for free. You will never get stuck in your homework or
assignments again! All of the sites we have listed below are perfectly good
alternatives to Chegg, and some of them even allow you to download books
from Chegg for free. You can get answers for any kind of subjects – from
Language, Science, Social Science, Maths, Business, Engineering &
Technology, Arts & Humanities, to History, and more.




        Important: Important thing to know about the sites which are letting
        you download, view Chegg answers for free are considered as illegal
        but, you are 100% safe when using those sites to get free answers.
        Chegg is continuously taking actions on closing the web pages that
        illegally hosts their answers, in order to stop misusing their contents. All
        the sites listed here are working as of October 2020, let us know in the
        comments   section if any ofDocument
            Case 5:21-cv-02139-SVK   the website
                                             1-11 not
                                                  Filedworked
                                                       03/26/21 for you
                                                                 Page 15 and
                                                                         of 19 we will
        update our listing.



  1.   Slader

This website offers free solutions for your homework. It has great quality – try
it out and see it for yourself.


                                      www.slader.com


  2.   StudyLib

StudyLib is a huge online study library, where you can ﬁnd solved answers to
questions, as well as books if you’re looking for that.


                                         studylib.net


  3.   Chegg.link (Down right now!)

Chegg.link works differently than the rest of the sites in this list. Using this
tool, you can view Chegg answers for free! All you need to do is to just copy
the Chegg question link that you want to view, paste it in the Chegg.link
website, and Case
             click5:21-cv-02139-SVK
                    on the searchDocument
                                    button. 1-11
                                             You Filed
                                                  will 03/26/21
                                                       see what    you
                                                                Page 16 ofwanted
                                                                           19    to,
within seconds.


                                         chegg.link


  4.    PaperHelp

This site works very much like Chegg. It offers various tiers of writers that can
do your essays for you – and it also offers different prices for each tier. You
can select the best one for you. Check them out and get Chegg answers free
2020.


                                       paperhelp.org



         Tip: If you are like the most people, want to save your money on
         subscriptions? please read our guides on How to Get Netﬂix for free,
         How to get Spotify premium for free and Free amazon gift cards.



  5.    CourseHero

CourseHero takes a different course of action than your standard tutoring
sites: they base their services in a Q&A format, which is available to every
tutor that wants
             Caseto test their knowledge.
                  5:21-cv-02139-SVK Document 1-11   Filed 03/26/21 Page 17 of 19



                                      coursehero.com


  6.    Sparknotes

Sparknotes is a referencing site where you can ﬁnd just what you were
looking for to add the ﬁnishing touch to your essay or research. The best part
about the site is the pricing – it’s free!


                                      sparknotes.com


  7.    CourseEagle

CourseEagle is one of the sites that offer solutions to your questions for free.
All you need to do is search your question on CourseEagle, choose the most
relevant answer to your question, and download it in PDF format. We’re sure
you will ﬁnd solutions to your questions on CourseEagle.


                                     courseeagle.com


Method #5
  ✯ Get Chegg Answers For A Cheaper Price
             Case 5:21-cv-02139-SVK Document 1-11 Filed 03/26/21 Page 18 of 19




Buying a Chegg study subscription is worth if you regularly get hard
assignments and homework to do. On the other hand, buying an expensive
subscription for just a couple of questions is not a good idea. Instead of doing
that, you can search and join the communities about Chegg on social
networking sites like Facebook, Reddit, and Quora. You will have the
possibility to connect with people who have a Chegg subscription. You can
simply ask them to help you get answers from Chegg – in return, you should
give them some bucks for doing this work for you, but hey, we’re not forcing
you to do so! or look for free chegg accounts username and password on
google but, we can’t guarantee that you will get an account with this way but,
it’s still good to give a try. By doing this, you can save some money, and
view Chegg answers for free, without paying for a subscription.


These were our top 5 recommendations about how to get Chegg answers
for free. Now it’s up to you to use whatever suits your needs. Consider
subscribing to the site, anyway – Chegg is worth paying for if you have
complex questions or research regularly. What do you think about Chegg and
all of its alternatives? Let us know in the comments section. And if you want to
get more free accounts from techlacarte, we recommend you to participate on
our Free netﬂix
            Caseaccount    giveaway,
                 5:21-cv-02139-SVK    Free 1-11
                                   Document HuluFiled
                                                  account
                                                      03/26/21list or 19
                                                                 Page spotify
                                                                         of 19 premium

account list. Of course who wouldn’t want freebies!
